By the Court.
If in a contract in writing to sell land the tract is described as containing “ about one hundred and forty acres,” the import of the qualifying word “about,” is simply, that the actual quantity is a near approximation *342to that mentioned. When there is found to be a material and valuable variation, a court of equity upon a petition for specific performance will give the word its proper effect. In this case, the county surveyor, upon actual measurement, found one hundred and thirty-four and seventy-four hundredths acres in the tract. It was of the value of about fifty-five dollars per acre.

Judgment reversed.